DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 24 February 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II share the same classification and Groups II and III are quite similar.  This is found persuasive, since Groups II and III share a common allowable feature of first and second reflective surfaces having substantially different acoustic impedances.  As such, the restriction requirement between Groups I-III have been withdrawn.  
Applicant’s election of species Figures 3A-3C in the reply filed on 24 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction/election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As such, claims 1-13 are withdrawn from consideration as being directed to non-elected species Figures 1 and 2, which require four reflective surfaces.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant independent claims 14 and 19 both recite the limitation: “at least one wave property.”  The instant specification only has written description for two wave properties, being travel time and/or amplitude, but the independent claims and their dependents are not limited to travel time and/or amplitude, and, as such, encompass wave properties other than travel time and amplitude, such as, but not limited to: wavelength, frequency, period or wave speed/velocity.  The instant specification lacks written description for these additional wave properties.  To overcome this rejection, the Examiner strongly suggests adding the limitations of “travel time or amplitude” to the instant independent claims.


Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action, but limiting the wave property to amplitude and/or travel time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861